DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 17 and 18 are objected to because of the following informalities:  Each of the independent claims 7, 17 and 18 recite the limitation “the number of slots” (respective line 2 of each claim).  Applicant is advised to revise the limitation “the number of slots” to “[[the]] a number of slots”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 7-8, 11-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myung et al. (US 2019/0261356; hereinafter Myung). ***Subject matter relied upon in this rejection is fully supported in provisional application 62/620,406 and an English translation of the specification is provided.
Regarding claim 7, Myung shows a terminal (Figure 21 shows a UE performing the method of Figure 13.) comprising: 
a receiving section (Figure 21 shows UE including a transceiver.) that receives a first information indicating the number of slots of a physical downlink control channel (PUCCH) and a second information indicating a PUCCH resource (Figures 11-13; Par. 0144, 0222; noted the user equipment (UE) receives system information from a base station (S1310). The system information may include information for a PUCCH resource set of a plurality of PUCCH resource sets. Each of the plurality of PUCCH resource sets may be related to a starting symbol, a number of symbols, and a PUCCH format. Each of the plurality of PUCCH resource sets may be related to a combination of a starting symbol and a number of symbols, and a PUCCH format.); and 
a control section (Figure 21 shows UE including at least one processor.) that uses a sequence for the PUCCH (Figures 11-13; Par. 0223; noted the UE performs PUCCH transmission based on a PUCCH resource in the PUCCH resource set (S1320).), 
wherein when the number of the slots is larger than one, when an enabling of an intra-slot frequency hopping, a starting physical resource block (PRB) which is a first PRB in a first hop, and a second hop PRB which is a first PRB in a second hop are configured for the PUCCH resource, and when the second hop PRB is equal to the starting PRB, the sequence varies depending on a slot in which the sequence is used and whether the sequence is used in the first 
Regarding claim 8, Myung shows wherein when the second hop PRB is equal to the starting PRB, the control section uses an orthogonal sequence which has a length depending on whether or not the enabling of the frequency hopping is configured for the PUCCH resource (Figures 11-13; Par. 0181-0187; Table 5; noted resource parameters are configured in each PUCCH resource, which configures the PUCCH resource set based on the values/parameters set forth in Table 5 which includes whether frequency hopping is applied and corresponds to the use of Format 0 or 1 that varies the number of symbols in the PUCCH.).
Regarding claim 11, Myung shows wherein the control section uses the sequence for at least one of an uplink control information and a demodulation reference signal (Par. 0153-0156; 
Regarding claim 12, this claim is rejected based on the same reasoning as presented in the rejection of claim 11.
Regarding claim 17, Myung shows a radio communication method for a terminal (Figure 21 shows a UE performing the method of Figure 13.) comprising: 
receiving a first information indicating the number of slots of a physical downlink control channel (PUCCH) and a second information indicating a PUCCH resource (Figures 11-13; Par. 0144, 0222; noted the user equipment (UE) receives system information from a base station (S1310). The system information may include information for a PUCCH resource set of a plurality of PUCCH resource sets. Each of the plurality of PUCCH resource sets may be related to a starting symbol, a number of symbols, and a PUCCH format. Each of the plurality of PUCCH resource sets may be related to a combination of a starting symbol and a number of symbols, and a PUCCH format.); and 
using a sequence for the PUCCH (Figures 11-13; Par. 0223; noted the UE performs PUCCH transmission based on a PUCCH resource in the PUCCH resource set (S1320).), 
wherein when the number of the slots is larger than one, when an enabling of an intra-slot frequency hopping, a starting physical resource block (PRB) which is a first PRB in a first hop, and a second hop PRB which is a first PRB in a second hop are configured for the PUCCH resource, and when the second hop PRB is equal to the starting PRB, the sequence varies 
Regarding claim 18, Myung shows a base station (Figure 18 shows a UE performing the method of Figure 15.) comprising: 
a transmitting section (Figure 18 shows the base station includes a transceiver.) that transmits a first information indicating the number of slots of a physical downlink control channel (PUCCH) and a second information indicating a PUCCH resource (Figures 11-13; Par. 0144, 0232; noted the base station may transmit system information to a user equipment (UE) (S1510). The system information may include information for a PUCCH resource set of a plurality of PUCCH resource sets. Each of the plurality of PUCCH resource sets may be related 
a receiving section (Figure 18 shows the base station includes a transceiver.) that receives the PUCCH using a sequence (Par. 0233; noted the base station may receive a PUCCH from the user equipment (UE) (S1520).), 
wherein when the number of the slots is larger than one, when an enabling of an intra-slot frequency hopping, a starting physical resource block (PRB) which is a first PRB in a first hop, and a second hop PRB which is a first PRB in a second hop are configured for the PUCCH resource, and when the second hop PRB is equal to the starting PRB, the sequence varies depending on a slot in which the sequence is used and whether the sequence is used in the first hop or the second hop (Figures 11-13; Par. 0186-0187, 0203, 0225; noted in case of a 1-symbol short PUCCH, as shown in (a) of FIG. 12, the position of the starting symbol corresponds to a last symbol (e.g., a 14th symbol) of the slot. And, therefore, indexes are alternately assigned (or allocated) starting from the PRBs located at both ends of the initial UL BWP within the corresponding symbol (e.g., PRB 0 (the lowest PRB) →PRB N−1 (the highest PRB) →PRB 1 (the second lowest PRB)→PRB N−2 (the second highest PRB)→ . . . ). In case of a 2-symbol short PUCCH, as shown in (b) of FIG. 12, the position of the starting symbol corresponds to a second last symbol (e.g., a 13th symbol) of the slot. And, therefore, indexes are alternately assigned (or allocated) starting from the PRBs located at both ends of the initial UL BWP within the corresponding symbol. However, in this case, in case the transmission is carried out while performing frequency hopping, the lowest PRB of the 13th symbol and the highest PRB of the 14th symbol configure the 2-symbol PUCCH (e.g., PRB 0 of the 13th symbol, PRB N−1 of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung in view of Yin et al. (US 2019/0052421; hereinafter Yin).
Regarding claim 14, Myung shows all of the elements except wherein the sequence is a low-peak to average power ratio (low-PAPR) sequence.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yin.  Specifically, Yin shows wherein the sequence is a low-peak to average power 
In view of the above, having the system of Myung, then given the well-established teaching of Yin, it would have been obvious before the effective filing date of the claimed invention to modify the system of Myung as taught by Yin, in order to provide motivation to improve communication flexibility and/or efficiency (Par. 0005 of Yin). 
Regarding claim 15, this claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Allowable Subject Matter
Claims 9-10, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Examiner submits that neither Myung nor Yin teaches the claimed subject matter as specifically presented cited dependent claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190280734 A1 - relates to a wireless communication system, and more particularly to, methods for transmitting and receiving a physical uplink control channel between a terminal and a base station in a wireless communication system.
US 20190052422 A1 - relates to the slot structure of long physical uplink control channel (PUCCH) design for 5th generation (5G) new radio (NR).
US 20180323932 A1 - relates generally to communication systems, and more particularly, to an uplink control channels in a communication system.
US 20180279296 A1 - relates generally to communication systems, and more particularly, to design and implementation of a shortened physical uplink control channel (sPUCCH) that supports use of intra slot frequency hopping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413